Citation Nr: 0729474	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred at Florida Hospital Fish 
Memorial, October 18, 2003.


WITNESSES AT HEARING ON APPEAL

Appellant; Aida Cruz, Interpreter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from 
October 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 determination of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida.  The veteran testified before the undersigned 
Veterans Law Judge in June 2007; a transcript of that hearing 
is associated with the duplicate Combined Health Record 
(CHR).


REMAND

The veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment incurred as a result of emergency treatment and 
hospitalization at Florida Hospital Fish Memorial (Fish 
Memorial) from October 16, 2003, to October 18, 2003.  As 
explained by the MAS of the VAMC in Gainesville, Florida, in 
the June 2005 statement of the case, expenses have already 
been paid for the dates of October 16, 2003, to October 17, 
2003, through stabilization of the veteran's condition.

While the evidence of record may sufficiently show that the 
veteran was in need of emergent treatment when admitted to 
Fish Memorial on October 16, 2003, it is not clear from the 
record exactly when (or if) the veteran's condition 
stabilized to the extent where he could be transferred to a 
VA facility or whether a bed was available at the nearest VA 
facility to receive him for such treatment.  The Board notes 
that a VA facility may be considered as not feasibly 
available when the urgency of the veteran's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment makes it necessary or 
economically advisable to use non-VA facilities.  38 C.F.R. § 
17.53 (2007).  

On review of the record, the Board finds that the claims file 
lacks the information necessary to determine whether, or at 
what date, a suitable VA facility was feasibly available for 
the veteran to be transferred to after stabilization.  
Specifically, the Board notes that the CHR contains no 
records from the nearest VA facility regarding available bed 
space from October 17-18, 2003.  Thus, additional development 
is indicated.  Moreover, there are no competent medical 
opinions of record elicited by a VA Staff Physician, that 
addresses whether the veteran could have been safely 
transferred to a VA or other Federal facility.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. § 17.1002 (2007).

According to the statement of the case, the veteran had 
active service in the United States Army from October 1951 to 
November 1953.  It also indicates that at the time of his 
hospitalization, the veteran was service-connected for a 
condition of the skeletal system.  However, there is nothing 
in the CHR which verifies these statements.  For such reason, 
documents should be associated with the CHR while this appeal 
is on remand which verify the veteran's active service as 
well as evidence of his service-connected disabilities and 
their effective dates.  If necessary, the claims file should 
be obtained and associated with the CHR.

Finally, since the matter is being returned for additional 
development, the agency of original jurisdiction (AOJ) should 
ensure that VA has complied with all duties to notify and 
assist the veteran with these claims.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The AOJ should take this opportunity to ensure VA 
adequately complied with the duty to notify and assist as 
required under the VCAA.  In this regard, the Board notes 
that it appears the veteran was never sent a notification 
letter that addressed the provisions of 38 U.S.C.A. § 1725, 
and discussed the application of regulations pertinent to his 
claim.




Accordingly, the case is REMANDED to the AOJ for the 
following:

1.  The AOJ should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement to 
reimbursement for the cost of unauthorized 
private medical expenses incurred for 
hospitalization from October 16-18, 2003 at 
Florida Hospital Fish Memorial, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  The AOJ should ensure that all 
duties to notify and assist are met, and 
that the veteran is advised of the 
provisions of 38 U.S.C.A. § 1725 (with an 
explanation as to why they do, or do not, 
apply).  He should be given the opportunity 
to respond.

2.  The AOJ should obtain documents which 
verify the veteran's active service as well 
as evidence of his service-connected 
disabilities and their effective dates.  
Such documents should then be associated 
with the CHR.  If necessary to complete 
this remand directive, the veteran's claims 
file should be obtained and associated with 
the CHR.

3.  The AOJ should take necessary efforts 
to document whether or not a VA facility 
suitable for treating the veteran's 
condition was feasibly available at any 
point from October 17, 2003 through October 
18, 2003.  In so doing, the AOJ should 
contact appropriate individuals at the VA 
facility in Orlando, Florida, to obtain any 
records (administrative records, contact 
reports, etc.) pertaining to any attempt to 
transfer the veteran to a VA facility from 
Florida Hospital Fish Memorial in October 
2003.  Any records reflecting the 
availability of beds at the VA facility 
during this period should also be obtained.

4.  The veteran's medical expense files, 
including any evidence developed above must 
be referred to the appropriate VA physician 
for the production of medical opinions 
responding to the following questions:

(a) Did the veteran's condition stabilize 
(and if so at what time) between October 
16-18, 2003, to the extent that he could be 
transferred to a VA facility?  

(b) Was a VA facility feasibly available, 
with sufficient bed space, for receipt and 
appropriate treatment of the veteran, if 
and when he became stable for transfer?

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the veteran's 
emergency treatment for angina and chest 
pressure at Florida Hospital Fish Memorial.  
The rationale for any opinions expressed 
should be set forth.

5.  The AOJ should then readjudicate the 
veteran's claim in light of the additional 
evidence obtained.  If any benefit sought 
remains denied, the AOJ should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative, if any, the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of 


Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



